                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                               No. 4:18-CR-00074-D-1

UNITED STATES OF AMERICA,                      )
                                               )
      V.                                       )   ORDER
                                               )
MYQUAN TAQUIL HOUSTON,                         )


      This matter comes before the Court on the United States of America's Motion

to seal an exhibit [D.E. 107] attached to the United States' response in opposition to

Defendant's motion for compassionate release. For good cause having been shown,.

the United States' motion is GRANTED. The Clerk of Court is DIRECTED to seal

the exhibit [D.E. 107] attached to the United States' response in opposition to

Defendant's motion for compassionate release.

      SO ORDERED this ~day of           ~\':(          , 2021.




                                       United States District Judge




       Case 4:18-cr-00074-D Document 110 Filed 07/26/21 Page 1 of 1
